Simmons, Justice.
While the court erred in its charge in this case (see Stewart v. Berry, 84 Ga. 177), we will not reverse its judgment in refusing to grant a new trial; for the evidence in the case demanded the verdict. There was no evidence submitted to the jury which would authorize it to find that any part of the purchase money had been paid by Patrick to Berry. The plaintiff in fi. fa. cannot subject land held under bond for title, unless he shows that some part of the purchase money has been paid; and the payment of interest on the purchase money notes is not a payment of any part of the purchase money. Judgment affirmed„